DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Response to Amendment
Applicant amendment filed 01/04/2021 has been entered and is currently under consideration.  Claims 1-14 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundgren et al. (US2017/0246914 of record) hereinafter Lundgren.
Regarding claim 1, Lundgren teaches:
A pneumatic tire ([0016]) comprising:
a tread (Fig 2: tread 200), wherein the tread comprises a top surface (Fig 2: running surface 212) on which a plurality of blocks are formed (Fig 2: portions of running surface 212 separated by circumferential and inclined grooves 202 and 214), wherein the blocks are separated from each other by one or more first grooves extending in a direction of travel (Fig 2: circumferential grooves 202) and by one or more second grooves extending in an orthogonal direction orthogonal to and crossing the direction of travel (Fig 2: inclined grooves 214); and
a plurality of ground contact pressure-reducing blocks mounted in the first grooves that adjoin the blocks along the direction of travel and adjacent to forward directional trailing portions of the blocks (Fig 2: traction elements 208).
While Lundgren does not explicitly describe traction elements 208 as ground contact pressure-reducing blocks, [0034] of applicant specification recites “As the ground contact pressure blocks 400 are mounted to the forward directional trailing portions 210 corresponding to the toe parts of the blocks 200, ground contact pressure can be instantaneously reduced by maintaining uniform distribution of ground contact pressure along the groove edges by increasing the ground contact area of the trailing portions of the tread blocks when coming into contact with the ground, thereby suppressing heel and toe wear. The increase in ground contact area leads to a decrease in ground contact pressure.”  Since the traction elements 208 share the same structural limitations as the claimed ground contact pressure-reducing blocks, one of ordinary skill in the art would reasonably expect the traction elements of Lundgren to be capable of preforming the claimed function as well.  See MPEP 2114.
Lundgren does not explicitly recite sidewalls and a bead portion, but one of ordinary skill in the art would recognize that pneumatic tires are well known in the art to comprise these structures.
Regarding claim 5, Lundgren teaches the pneumatic tire of claim 1.
Lundgren further teaches wherein a height of the ground contact pressure reducing blocks is equal to a depth of the first grooves in which the ground contact pressure blocks are mounted ([0034]).
Regarding claim 8, Lundgren teaches the pneumatic tire of claim 1.
Lindgren further teaches wherein one end of each of the ground contact pressure reducing blocks along the transverse direction adjoins the blocks (Fig 2; [0024]).
Regarding claim 13
Lundgren further teaches wherein the blocks are arranged in a plurality of rows of blocks extending in the direction of travel, wherein at least one of the first grooves has the pressure-reducing blocks formed therein while at least one other of the first grooves does not have the pressure-reducing blocks formed therein (Fig 2).
Regarding claim 14, Lundgren teaches the pneumatic tire of claim 13.
Lundgren further teaches wherein the rows of blocks comprises at least two adjacent rows of blocks having one of the first grooves extending therebetween that does not have the pressure-reducing blocks formed therein (Fig 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren.
Regarding claim 3, Lundgren teaches the pneumatic tire of claim 1.
Lundgren further teaches a first width of the ground contact pressure reducing blocks in the direction of travel.
Lundgren does not explicitly recite wherein a first width of the ground contact pressure reducing blocks in the direction of travel is 5 to 20 % of a length of the blocks in the direction of travel.
While drawings are not to scale, relationships taught by the drawings cannot be ignored.
In the embodiment illustrated by Fig 2, one of the blocks is illustrated to have five corresponding traction elements 208 adjoined to it (the upper left block of Fig 2).  Lundgren teaches a range of values for the pitch of the traction elements.  Therefore one of ordinary skill can calculate the approximate length of 
Lundgren further teaches that the width in the travel direction of each traction element can be 3.5 mm ([0036]).  Given these example values, it is clear then that Lundgren teaches a range of values for the first width of the ground contact pressure reducing blocks in the direction of travel relative to the length of the blocks in the direction of travel that overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the first width of the ground contact pressure reducing blocks in the direction of travel relative to the length of the blocks in the direction of travel as taught by Lundgren that overlaps with the claimed range.
Regarding claim 4, Lundgren teaches the pneumatic tire of claim 1.
Lundgren further teaches a transverse width of the ground contact pressure reducing blocks in a direction transverse to the direction of travel relative to a width of the first grooves in which the ground contact pressure blocks are mounted ([0033]).
Lundgren does not explicitly recite wherein a transverse width of the ground contact pressure reducing blocks in a direction transverse to the direction of travel is 70 to 90 % of a width of the first grooves in which the ground contact pressure blocks are mounted.
However, Lundgren teaches a range of values for the transverse width of the ground contact pressure reducing blocks in a direction transverse to the direction of travel relative to a width of the first grooves in which the ground contact pressure blocks are mounted that overlaps with the claimed range ([0033]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the transverse width of the ground contact pressure reducing blocks in a direction transverse to the direction of travel relative to a width of the first grooves in which the ground contact pressure blocks are mounted as taught by Lundgren that overlaps with the claimed range.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren in view of Ito (JP2002234313 of record with reference made to machine translation of record).
Regarding claim 2, Lundgren teaches the pneumatic tire of claim 1.
Lundgren does not teach connecting ribs mounted in the first grooves that connect the ground contact pressure reducing blocks.
In the same field of endeavor regarding tire treads, Ito teaches connecting ribs mounted in the first grooves that connects ground contact pressure reducing blocks for the motivation of suppressing uneven wear (rib 18; [0005-0006]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tire as taught by Lundgren to include connecting ribs as taught by Ito in order to suppress uneven wear.
Regarding claim 7, Lundgren teaches the pneumatic tire of claim 2.
Ito further teaches the width of the connecting ribs [0026].
Lundgren in view of Ito does not explicitly recite wherein the width of the connecting ribs may be 10 to 30% of the width of the grooves to which the connecting ribs are mounted.
However Ito teaches a range of values for the width of the connecting ribs that overlaps with the claimed range [0026].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA1 976). See MPEP2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the width of the connecting ribs as taught by Ito that overlaps with the claimed range.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren in view of Fujita (US2014/0261937 of record).
Regarding claim 6, Lundgren in view of Ito teaches the pneumatic tire of claim 2.
Ito further teaches a height of the connecting ribs and a depth d of the grooves ([0027]).
Lundgren in view of Ito does not teach wherein the height of the connecting ribs is 10 to 50% of the depth d of the grooves.
In the same field of endeavor regarding pneumatic tires, Fujita teaches a depth of main grooves adjoining blocks of 2-10 mm for the motivation of improving wet grip and uneven wear resistance of the tire (Fig 1; [0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the depth of the main grooves as taught by Ito with the range of values for the main grooves as taught by Fujita in order to improve wet grip and uneven wear resistance of the tire.
Since Ito further suggests that the difference in height of the connecting ribs to the height of the main grooves should be between 1.2mm-1.8mm for a small truck ([0027]), it would be apparent to one of ordinary skill in the art that Ito in view of Fujita teaches a range of values for the height of the connecting ribs and the depth the grooves that overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d257,191 USPQ 90 (CCPA1 976). See MPEP2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the height of the connecting ribs and the depth the grooves as taught by Ito in view of Fujita that overlaps with the claimed range.
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
Regarding claim 1 and its dependent claims, applicant argues that Lundgren does not teach “one or more second grooves extending in an orthogonal direction orthogonal to and crossing the direction of 
First, the inclined grooves 214 have a groove depth that extends in the tire radial direction, which is a direction that extends in an orthogonal direction orthogonal to and crossing the direction of travel.
Second, even if the “direction orthogonal to and crossing the direction of travel” were limited to be the tire width direction as the applicant appears to be arguing, the inclined grooves 214 have longitudinal lengths that extend in a direction wherein the directional component extending orthogonal to and crossing the direction of travel is non-zero, i.e., they extend in the tire width direction.
Applicant drawings and specification describe, more specifically, one or more second grooves each with a longitudinal length extending only in a tire width direction orthogonal to and crossing the direction of travel.
The examiner suggests the above language in future amendments to overcome the current rejection.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                                                                                                                                       /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743